Citation Nr: 0307682	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  97-13 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 20 percent for service-
connected residuals of right foot surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 RO decision that granted an increased 
rating, from 10 percent to 20 percent, for service-connected 
residuals of right foot surgery.  The veteran appeals for a 
higher rating.  In February 1999, the Board remanded the case 
to the RO for additional action.  

The Board notes some other matters which are not on appeal at 
this time.  In February 1998, the RO denied a total 
disability rating based on individual unemployability (TDIU 
rating); the veteran filed a notice of disagreement with this 
decision in July 1998; and the RO issued a statement of the 
case on this matter in September 2002.  However, the veteran 
did not thereafter file a timely substantive appeal on the 
TDIU issue, and thus it is not before the Board.  In 
September 2002, the RO denied service connection for other 
problems of both feet including chronic plantar fasciitis and 
Achilles tendonitis (i.e., problems other than the service-
connected residuals of right foot surgery), and the RO also 
denied service connection for depression; to date.  To date, 
the veteran has not appealed such decision, and thus these 
issues are not currently before the Board.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2002).


FINDING OF FACT

The veteran's service-connected residuals of right foot 
surgery produce severe disability.





CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for residuals of 
right foot surgery have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1978 to February 1981.   Service medical records show no foot 
problems were noted on the November 1977 enlistment 
examination.  In February and March 1978, the veteran sought 
treatment for bilateral heel pain, and there was a diagnosis 
of Achilles tendonitis.  Subsequent service medical records 
revealed treatment for calluses and metatarsalgia of both 
feet.  In September 1979, the veteran was treated for a 
severe bruise of the third toe of the right foot; X-rays were 
negative.  In December 1980, the veteran underwent a long 
extensor release of the third and fifth digits on the right 
foot, a middle phalangectomy of the fourth digit on the right 
foot, and a semi-elliptical wedge on the dorsum of the fifth 
digit on the right foot.  The operative report noted that the 
procedure went well.  A follow-up treatment report, dated in 
December 1980, noted that the sutures were removed and the 
digits were in good alignment.  

In July 1981, the veteran filed a claim seeking service 
connection for a right foot disorder.  

In November 1981, a VA physical examination was conducted.  
The examination noted the veteran's complaints of pain and 
discomfort of the right foot.  Examination showed outward 
deviation of the terminal phalanx of both second toes, and 
there were scars on the dorsum of the fourth and fifth toes 
of the right foot.

In July 1982, the RO granted service connection and a 10 
percent rating for status post right foot surgery.

In September 1996, the veteran filed a claim seeking an 
increased rating for his service-connected residuals of right 
foot surgery.  

In December 1996, a VA examination for feet was conducted.  
The examination noted the veteran's complaints of bilateral 
foot pain.  The report noted that he was status post 
bilateral plantar fasciotomies performed in July 1995.  
Physical examination revealed the feet to be cold, but with 
good pulses.  Bilateral surgical scars were noted over the 
medical aspect of both heels.  There was generalized 
tenderness of the entirety of the soles of both feet.  There 
were no palpable bony abnormalities.  Strength was graded as 
4 of 5.  The report concluded with diagnoses of chronic 
plantar fasciitis, status post bilateral fasciotomies in 
1995, and chronic tendonitis.  

In December 1996, the RO issued a decision granting an 
increased rating to 20 percent for service-connected 
residuals of right foot surgery.  

Medical records from early 1997 note the veteran was 
evaluated for peripheral vascular disease with involvement of 
the feet.

In an August 1997 claim for increased compensation based on 
unemployability, the veteran indicated that he had worked as 
a clerk for the Postal Service since February 1985, and that 
he became too disabled to work in January 1997.  In September 
1997, a VA employment information request form was received 
from the Postal Service.  It indicated that the veteran last 
worked in March 1997, and that he was disability retired due 
to problems with his feet.

A treatment summary, dated in October 1997, was received from 
D. Bright, D.P.M.  In his letter, Dr. Bright noted that he 
had been treating the veteran for bilateral foot and heel 
pain since mid-June 1996.  The report noted that the veteran 
had been diagnosed with chronic foot fatigue secondary to 
chronic heel spur syndrome and plantar fasciitis.  

A treatment summary, dated in November 1998, was received 
from R. Cannon, M.D.  Dr. Cannon opined that the veteran was 
disabled due to chronic pain, bilateral foot pain, low back 
pain, and peripheral vascular disease.  

A treatment summary, dated in November 1998, was received 
from D. Bright, D.P.M.  In this letter, Dr. Bright noted that 
the veteran was found to have a chronic heel spur syndrome 
condition causing secondary tendonitis and rear-foot joint 
pain.  As a result of this condition, the veteran reportedly 
was unable to stand or walk without significant pain, and he 
could no longer work.

In October 1999, records were received from the Social 
Security Administration.  A disability determination report 
noted that the veteran's disability began in January 1997, 
and the primary diagnosis was varicose veins.  A disability 
report, dated in February 1997, noted the veteran's 
complaints of bilateral foot pain which limits his ability to 
walk and stand for long periods of time.  Medical treatment 
reports, dated from 1996 to 1997, noted the veteran's 
complaints of bilateral heel and foot pain.  A physical 
examination, performed in June 1996, concluded with a 
diagnostic impression of chronic heel pain with instability 
problems presenting from postoperative heel spur surgery to 
bilateral heels.  

In August 2000, medical treatment reports, dated from 1996 to 
1999, were received from D. Bright, D.P.M.  A January 1998 
treatment report noted that the veteran has had segmental 
Dopplers that showed some peripheral vascular disease in the 
distal feet.  A September 1998 treatment report noted an 
assessment of bilateral foot pain, peripheral vascular 
disease, low back pain and coccydynia.  A treatment report, 
dated in November 1999, noted that the veteran was 
progressing quite well.  Physical examination revealed mild 
tenderness to the plantar heel areas upon palpation and 
clinical examination.  

In September 1999, a VA examination was conducted.  The 
examination noted that the veteran was in his usual state of 
health until approximately five years ago when he began to 
have progressive bilateral foot pain.  The report concluded 
with diagnoses of chronic bilateral plantar fasciitis, 
chronic tendonitis, and status post bilateral fasciotomies in 
1995.  X-rays of the feet in October 1999 were normal.  

In May 2000, a VA examination was conducted.  The report 
noted that the veteran's bilateral foot disorder resulted in 
a light residual functional capacity, under which he should 
be able to lift 10 pounds frequently and 25 pounds 
occasionally.  He should only stand two hours and sit six 
hours out of an eight hour workday with appropriate rest 
breaks.  He should do no repetitive pedal work with his lower 
extremities, and only occasionally bend, stoop, kneel crouch 
or crawl.  

Medical treatment reports, dated in 1998 and 2000, were 
received from W. Money, M.D.  A consultation report, dated in 
December 1998, noted that the veteran had underwent a 
fasciotomy two years earlier, and has had an increase in 
bilateral heel pain since that time.  A consultation report, 
dated in February 1999, noted that upon physical examination, 
the veteran's feet, other than his excisional scar from past 
surgery, were unremarkable.  Treatment reports, dated in 
December 1999, February 2000 and August 2000 noted 
assessments of plantar fasciitis.

Medical treatment reports, dated in 2000 and 2001, from the 
VA medical center revealed treatment for a variety of 
conditions, including bilateral foot pain, narcotics abuse, 
alcohol abuse, and major depression.

In July 2001, various records were received from the Office 
of Personnel Management.  A review of the records indicated 
that the veteran was no longer able to perform his employment 
responsibilities after January 1997 due to bilateral foot 
pain.

In May 2002, a VA examination for joints was conducted.  The 
examination report noted the veteran's complaints of 
bilateral foot pain ranging in severity from 3 to 8 out of 10 
(being the worst).  The report noted that the veteran walked 
with a cane and used special orthotic inserts.  The veteran 
indicated that his ability to walk for any significant 
distance was severely limited.  Views of the right foot 
revealed a small irregular notch along the medial navicular 
border.  There was a blunt appearance to the tip of the 
plantar surface of the os calcis.  The report concluded with 
diagnoses of remote surgery, right and left foot, plantar 
fasciitis and excision of bone origin plantar fascia.  It 
also noted that Achilles tendonitis was not found.  The VA 
examiner noted that the veteran had a focus in the area of 
the distal right and left os calcis that was pain producing.  
It was noted that surgery had been performed there and an 
underlying condition exists.  The VA examiner stated that he 
was unable to determine how much of the veteran's foot pain 
is due to his peripheral vascular disorder and how much was 
due to his plantar fasciitis; however, he opined, the major 
portion of the pain according to his history originates from 
origin of plantar fascia and his pain pattern does not 
resemble a vascularity with these symptoms.  

Treatment reports in July 2002 noted the veteran's complaints 
of bilateral foot pain due to plantar fasciitis.  He 
indicated that he could not walk very long, and that the pain 
got worse with exercise.  He was advised that physical 
therapy had a lot to offer people with plantar fascial 
problems, but that he was not interested in such at this 
time.  

In August 2002, a VA examination of the feet was conducted.  
The VA examiner noted that the veteran's claims file had been 
reviewed.  The report noted the veteran's service treatment 
history of pain, blisters and Achilles tendonitis.  Post-
service history included pain in the heels beginning in the 
fall of either 1993 or 1994.  The veteran reported undergoing 
multiple conservative treatment measures for this condition, 
including orthotics, NSAID therapy, injections and exercise.  
It also noted his history of a bilateral plantar fasciotomy 
in 1995, which was deemed unsuccessful.  Physical examination 
revealed no generalized or localized edema in the right or 
left lower extremity.  Dorsalis pedis and posterior tibial 
pulses were 2/4 bilaterally.  Sensorium was intact at the 
level of digits.  Upon placing the subtaler joint in its 
neutral position and loading the forefoot, and then 
dorsiflexing the digits of the right and left foot, the 
medial band of the plantar fascia was found to be more taut 
and prominent in comparison to the right.  There was no pain 
upon palpation along the medial band of the plantar fascia of 
the left foot.  However, there was pain on palpation along 
the medial band of the plantar fascia of the right foot.  
There was a mild increase in sensation upon palpation of the 
incision site at the medial aspect of the right and left 
heel.  With the subtalar joint place in the neutral position 
and the forefoot loaded, there was evidence of a medial 
longitudinal arch bilaterally to 90 degrees with the knee 
both extended and flexed.  Subtaler joint range of motion was 
within normal limits.  There was no pain on palpation to the 
fifth metatarsal cuboid articulation bilaterally.  Weight 
bearing revealed depression of the medial arch bilaterally 
with the right calcaneus continuing to be in a rectus 
position with the left heel being in approximately one degree 
of valgus position.  X-ray examination of the right foot 
revealed a slight deformity and lateral deviation of the 
distal phalanx of the second toe; the remaining bony 
structures were unremarkable.

Upon the veteran raising his toes, both the right and left 
heel were in a varus position.  His right foot revealed 
absence of the middle phalanx of the fourth digit with 
changes present, consistent with small amount of the middle 
phalanx being left at the site, and there is a small ossicle 
present.  There was no evidence of surgical intervention to 
the fifth digit of the right foot.  However, there was noted 
synphalangism of the middle and distal phalanges of the fifth 
digit.  There were no overt degenerative changes present at 
the level of the metatarsophalangeal joint.  Kites angle 
revealed no overt degenerative changes present at the base of 
the fifth metatarsal and cuboid articulation.  Bisection of 
the talus falls inferior to bisection of the first 
metatarsal, consistent with pronation.  Moderate metatarsus 
primus elevatus was present, consistent with pronation.  No 
evidence of infracalcaneal spur was noted and there was 
plantarward sagging of the navicular cuneiform articulation 
consistent with pronation.  The VA examiner noted that foot 
structure pronated excessively all at the subtaler joint and 
midtarsal joints, and the foot structure was more prone to 
develop plantar fasciitis.  It was noted that the pain the 
was experiencing in regard to the plantar fasciitis that 
began approximately in 1993 appeared to be more associated 
with his increased weight bearing activities with the Postal 
Service versus when he was in the service.  It was noted that 
unfortunately the pain was not alleviated through a bilateral 
plantar fasciotomy.

II.  Analysis

The veteran contends that his service-connected residuals of 
right foot surgery warrant a rating greater than 20 percent.  
Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claim.  Pertinent records have 
been obtained, and the veteran has been given multiple VA 
examinations.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO has rated the veteran's residuals of right foot 
surgery as 20 percent disabling under Diagnostic Code 5284.  
Under this code for residuals of a foot injury, a moderate 
injury of the foot warrants a 10 percent evaluation; a 
moderately severe injury to the foot warrants a 20 percent 
evaluation; and a severe injury to the foot warrants a 30 
percent evaluation.  If there is actual loss of use of the 
foot, a 40 percent evaluation is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.

The file shows that the veteran is only service-connected for 
some of the problems with his right foot; other problems with 
his right foot, and all of the problems with his left foot, 
are non-service-connected.  Disability for the non-service-
connected foot problems may not be considered in support of 
the claim for a rating higher than 20 percent for the 
service-connected right foot disorder.  38 C.F.R. § 4.14.  
The recent medical evidence depicts an overall severe right 
foot problem, from a combination of both service-connected 
and non-service-connected disorders of that foot.  Viewing 
the recent medical evidence, and bearing in mind the history 
of the service-connected right foot problem, a number of the 
current severe right foot symptoms cannot be clearly 
dissociated from the service-connected right foot disability.  

With application of the benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), the Board finds that the veteran's 
service-connected residuals of right foot surgery produce 
severe disability, warranting a higher rating of 30 percent 
under Code 5284.  For an even higher rating of 40 percent, 
there would have to be actual loss of use of the foot.  Loss 
of use of a foot basically means that there is so little 
function remaining in the foot that the person would be 
equally well served by an amputation of the foot and by a 
foot prosthesis.  38 C.F.R. § 4.63.  At this point, there is 
no such loss of use from the service-connected right foot 
disorder, and thus an even higher rating of 40 percent is not 
warranted.


ORDER

An increased rating to 30 percent for residuals of right foot 
surgery is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

